— Stephens J.

By the Court.

delivering the opinion.
We do not think the Sheriff was liable in this case on account of negligence in allowing the property on which he *713had levied, to be put out of the way; for we do not think that there was any levy at all. According to the facts, the horses never were seized by him and in his control. But we do think he was liable for failing to make a levy. The fact that the plaintiff in fi. fa., pointed out the property for a levy, was indemnity to the Sheriff; for the plaintiff was bound to protect the officer in doing the specific thing which he had ordered him to do. If that indemnity was not sufficient, the Sheriff could have objected to it on that ground, and have refused to act until it had been made sufficient. He can not be heard now with the suggestion of an objection which, if made at the proper time, might have been promptly met and removed. We think the rule was rightly made absolute.
Judgment affirmed.